DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
The preliminary amendment filed 10/14/2019 has been entered.  Claims 21-40 are pending in the application.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term/phrase "a low coefficient of friction" in claims 21, 28, and 36 is a relative term which renders the claim indefinite.  The term/phrase "a 
The term "machining" in claim 27 is a relative term which renders the claim indefinite.  The term "machining" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what constitutes machining since machining is not limited to any particular process or structure.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 8770458 B2 and claims 1-5 of U.S. Patent No.  9814461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both Patents and the instant application are directed to a closure member made with metal and plastic.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim(s) 21-40 is/are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as anticipated by Racenet (US 20060016853 A1) or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Racenet (US 20060016853 A1) in view of Slater et al. (US 5482054 A) and further in view of Koizumi et al. (US 4956139 A).
Regarding claims 21 and 25, Slater et al. teaches a method of manufacturing a surgical instrument (fig. 2), the method comprising providing a closure member (18, figs. 2 and 6-8) having an upper portion (portion with teeth 20, fig. 8b) and a lower flange portion (opposite/opposing jaw 18 portion with teeth 20, fig. 8b) arranged for engaging at least one jaw of the surgical instrument, the at least one jaw being made from a metallic material (col. 2, lines 45-60, col. 5, lines 2-31, col. 7, lines 59-67, col. 8, lines 1-20, claim 22),
forming a hole (419) through at least one of the upper and lower flange portion, the hole (419) being formed in a surface of the closure member; and
injecting a plastic material (518, col. 6, lines 45-55, col. 8, lines 32-51) into the hole to form a surface having a low coefficient of friction to engage the at least one jaw (figs. 2 and 6-8).
Regarding claims 21, 25, 28, and 36, Racenet discloses a method of manufacturing a surgical instrument (10), the method comprising: securing an anvil assembly (14) to a cartridge assembly (16 [0036]); forming a closure apparatus (dynamic clamping member 32, fig. 7) from metal [0037], the closure apparatus having a first portion; securing/overmolding a first plastic member (62 [0042]) having a low coefficient of friction to the first portion of the closure apparatus; securing the closure apparatus (32) to a distal portion of a drive beam (60, [0042], figs. 1-4 and 12); and advancing the drive beam (60/62) distally to move the first plastic member (62) of the closure apparatus into engagement with a first contact surface of at least one of the anvil assembly or the cartridge assembly to move at least one of the anvil assembly or the cartridge assembly towards an approximated configuration ([0042-0047], figs. 1-12);
wherein the closure member (32) having an upper and a lower flange portion (36a/36b) arranged for engaging at least one jaw of the surgical instrument, the at least one jaw being made from a metallic material [0037, 0049];
forming a hole (68) through at least one of the upper and lower flange portion (through supporting beam portion of the flanges), and injecting a plastic material (62 is inserted/injected into the hole) into the hole to form a 
Regarding claims 22-23, 25, 27, 29-30, and 37-40, Racenet discloses providing the closure member includes the closure member having a vertical beam portion (portion with knife 34) interconnecting the upper flange portion and the lower flange portion and forming the metal into an I-shaped cross-section (fig. 7), the upper horizontal and lower horizontal flange portions (fig. 7) having an internal surface and an external surface, wherein forming the hole (68) includes forming the hole such that the hole extends from the external surface to the internal surface of the at least one upper and lower flange portions (surfaces are arbitrary since all structures will have both an external and internal surface), and injecting the material is a plastic and includes injecting the material at the external surface to the internal surface (62 is inserted/injected into the hole 68) at the upper and lower horizontal portions to form the surface having a low coefficient of friction such that at least a portion of the internal surface of the at least one upper and lower flange portion [0043].
Regarding claims 24 and 26, Racenet discloses forming the hole includes drilling the hole (the hole will require some type of boring/drilling to 
Regarding claims 31 and 33, Racenet discloses a second plastic member to the lower horizontal portion (sheath [0042]) and removing the first plastic member after securing the first plastic member (drive beam 60 with sheaths 62/64 moves in the hole 68 and can be removed if desired).
Regarding claims 34-35 Racenet discloses forming the contact surface of the at least one of the anvil assembly or the cartridge assembly out of metal and overmolding a plastic section on the contact surface of the at least one of the anvil assembly or the cartridge assembly to reduce friction with the first portion [0042].
Regarding claims 21-40, Racenet discloses the invention as substantially claimed. See above.
In the alternative, if it can be argued that Racenet fails to disclose or teach forming a hole through at least one of the upper and lower flange portion, and injecting/molding/overmolding a plastic material into the hole of the upper and/or lower flange portions to form a surface having a low coefficient of friction that is positioned to engage the at least one jaw -
Slater et al. teaches forming a hole (419) through at least one of the upper and lower flange portion, and injecting a plastic material (518) into 
Koizumi et al. teaches forming a hole through at least one of a blade (1), and injecting/molding/overmolding a plastic material into a hole of the different blade portions to form a surface having a low coefficient of friction (abstract, col. 1, lines 55-60, col. 3, lines 9-67, col. 4, lines 1-67-col. 6, lines 25-67, figs. 1-15).
Given the teachings of Racenet to have an I beam closure member with flanges and having a hole therein, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the closure member with including forming a hole through at least one of the upper and lower flange portion, and injecting/molding/overmolding a plastic material into the hole of the upper and/or lower flange portions to form a surface having a low coefficient of friction that is positioned to engage the at least one jaw for attaching plastic housing members to obtain different strengths, flexibility, reducing friction, or attaching other members to the drive/closure member as taught by Slater et al. and Koizumi et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731